Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the interior or exterior of the musical instrument body tube end".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Musikinstrumen (DE 528849).
Regarding Claim 1, Musikinstrumen teaches A system for securing a musical instrument inside a musical instrument case Fig. 1 shows a case for holding a musical instrument, the system comprising a mechanically adjustable end piece Fig. 2 g, k, l, e shows the that when located between an interior surface of the musical instrument case Fig. 2 metal plate d and the musical instrument Fig. 1 instrument h thereby holding the musical instrument Fig. 1 instrument h inside the case Fig. 1 shows a case for holding a musical instrument.
Regarding Claim 2, Musikinstrumen teaches wherein the end piece Fig. 2 g, k, l, e includes a spring Fig. 2 helical spring k that helps create the hold of the musical instrument Fig. 1 instrument h inside the case Fig. 1 shows a case for holding a musical instrument.
Regarding Claim 3, Musikinstrumen teaches wherein the end piece Fig. 2 g, k, l, e includes one or more of a helical compression spring Fig. 2 helical spring k.
Regarding Claim 8, Musikinstrumen teaches wherein the end piece Fig. 2 g, k, l, e includes a shock absorber Fig. 2 [0004] The pad g is shaped so as to have at the center a recess j into which the worm h of the violin can be inserted and thereby secured against lateral displacements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Musikinstrumen (DE 528849) as applied to claim 1 above, and further in view of Mar (US 9120605).
Regarding Claim 4, Musikinstrumen teaches wherein the end piece Fig. 2 g, k, l, e includes spring Fig. 2 k that holds against either the interior or exterior of the musical instrument body tube end Fig. 1 instrument h.
Musikinstrumen does not teach a radial curved flat spring
Mar teaches container for retaining an article. Mar further teaches a radial curved flat spring [16 l.65 – c.17 l.4] a coil spring, a flat spring, or other form of spring, made from various resilient materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Musikinstrumen to incorporate the teachings of Mar that the flat spring of Mar is a suitable replacement for the helical spring k of Musikinstrumen.

	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Musikinstrumen (DE 528849) as applied to claim 1 above, and further in view of Georg (DE 2907634).
Regarding Claim 5, Musikinstrumen does not teach wherein the system includes a screw that mates with the end piece and is mechanically adjustable to create a friction and mechanical hold of the musical instrument inside the case.
Georg teaches a musical instrument case that is adjustable for different instruments. Georg further teaches wherein the system includes a screw Fig. 2 threaded bolt 20 and wing nut 21 that mates with the end piece Fig. 2 bracket 12 and is mechanically adjustable to create a friction and mechanical hold of the musical instrument inside the case [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Musikinstrumen to incorporate the teachings of Georg to include a threaded bolt and wing nut on the longitudinal slot to the g, k, l, e of Musikinstrumen  to keep it at a certain adjustable side for an instrument once placed to resisted movement and damage to the instrument as shown by the adjustable threaded bolt 20 and wing nut 21 on the longitudinal slot 18 on the bracket 12 of Georg.
Regarding claim 6, the combination teaches one or more of a locknut Fig. 2 wing nut 21 ‘634 and a tight-fitting elastomer washer to stop rotation of the screw Fig. 2 threaded bolt 20 ‘634 when mated with the end piece Fig. 2 g, k, l, e.
Regarding claim 7, the combination teaches wherein the screw Fig. 2 threaded bolt 20 ‘634 includes a shock absorber Fig. 2 [0004] The pad g is shaped so as to have at the center a recess j into which the worm h of the violin can be inserted and thereby secured against lateral displacements.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musikinstrumen (DE 528849) in view of Mar (US '605).
Regarding Claim 9, Musikinstrumen teaches A system for securing a musical instrument within an instrument case Fig. 1 shows a case for holding a musical instrument, the system comprising an end piece Fig. 2 g, k, l, e having spring Fig. 2 helical spring K that when engaged with a body tube end of the musical instrument Fig. 1 instrument h exerts a force perpendicular to the central axis of the musical instrument body tube Fig. 1 instrument h, thereby attaching the end piece Fig. 2 g, k, l, e to the musical instrument Fig. 1 instrument h.
Musikinstrumen does not teach a radial curved flat spring
Mar teaches a radial curved flat spring [16 l.65 – c.17 l.4] a coil spring, a flat spring, or other form of spring, made from various resilient materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Musikinstrumen to incorporate the teachings of Mar that the flat spring of Mar is a suitable replacement for the helical spring k of Musikinstrumen.
Regarding Claim 10, the combination teaches the radial curved flat spring is coiled [16 l.65 – c.17 l.4] a coil spring, a flat spring, or other form of spring, made from various resilient materials ‘605.
Regarding Claim 11, the combination teaches wherein the end piece Fig. 2 g, k, l, e includes a brace feature Fig. 2 lock nut l that limits end piece Fig. 2 g, k, l, e insertion against a musical instrument body end Fig. 1 instrument h.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Musikinstrumen (DE 528849) in view of Georg (DE '634).
Regarding Claim 12, Musikinstrumen teaches A system for securing a musical instrument within an instrument case Fig. 1 shows a case for holding a musical instrument, the system comprising: an end piece Fig. 2 g, k, l, e having a mounting point Fig. 2 g and a spring Fig. 2 k.
Musikinstrumen does not teach a screw that mates with the mounting point.
Georg teaches a screw Fig. 2 threaded bolt 20 and wing nut 21 that mates with the mounting point Fig. 2 bracket 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Musikinstrumen to incorporate the teachings of Georg to include to include a threaded bolt and wing nut on the longitudinal slot to the g, k, l, e of Musikinstrumen  to keep it at a certain adjustable side for an instrument once placed to resisted movement and damage to the instrument as shown by the adjustable threaded bolt 20 and wing nut 21 on the longitudinal slot 18 on the bracket 12 of Georg.
Regarding claim 14, the combination teaches wherein the mounting point Fig. 2 g is a threaded shaft Fig. 2 rod e to receive the screw Fig. 2 threaded bolt 20 and wing nut 21 ‘634.
Regarding claim 15, the combination teaches a locknut that attaches to the screw Fig. 2 threaded bolt 20 and wing nut 21 ‘634.
Regarding claim 16, the combination teaches wherein the screw includes a thumb screw top Fig. 2 threaded bolt 20 and wing nut 21 ‘634.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Musikinstrumen (DE 528849)- Georg (DE '634) as applied to claim 12 above, and further in view of Mar (US '605).
Regarding Claim 12, the combination teaches the spring Fig. 2 k.
The combination does not teach a flat spring curved greater than 180 degree arc
Mar teaches a flat spring [16 l.65 – c.17 l.4] a coil spring, a flat spring, or other form of spring, made from various resilient materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mar to include that the flat spring of Mar is a suitable replacement for the helical spring k of Musikinstrumen.
Though the combination is silent to the degree of the arc of the flat spring, one of ordinary skill in the art would find it obvious to shape the flat spring to hold the needed tension to perform the retention of the musical instrument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220189442 Haselmann teaches an instrument case that is spring loaded;
US 8491246 Chao teaches a spring loaded fastener;
US 20210256945 Micco teaches a spring loaded restraint for an instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736